DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 09/22/2020.
Claims 1-14 are pending of which claims 1 and 8 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is being considered by the examiner.
35 USC 112,6TH Considerations
Claim limitation “a first wireless module, configured to transmit data periodically; and a second wireless module, wherein the second wireless module is configured to communicate with an electronic device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a first wireless module, configured to…; and a second wireless module, wherein the second wireless module is configured to” coupled with functional language “transmit data periodically; and communicate with an electronic device” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

a first wireless module, configured to transmit data periodically(see fig.1, 110); and a second wireless module, wherein the second wireless module is configured to communicate with an electronic device(see fig.1, 120).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the first wireless module calculates a time drift rate according to the timings of the first wireless module and the timings of the second wireless module, and the first wireless module compensates a time drift to align its timing with the timing of the second wireless module”, as substantially described in claim(s) 6.  These limitations, in combination with the remaining limitations of claim(s) 6, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “wherein the step of controlling the first wireless module to align its timing with the timing of the second wireless module comprises: calculating a time drift rate according to the timings of the first wireless module and the timings of the second wireless module; and compensating a time drift of the first wireless module to align its timing with the timing of the second wireless module”, as substantially described in claim(s) 13.  These limitations, in combination with the remaining limitations of claim(s) 13, are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kencharla et al (US 2019/0174418).
Regarding claim 1,  Kencharla’418 discloses (it is noted first and second are just label)a wireless device, comprising: a first wireless module(see fig.1 & see para.0016, which shows and discusses second transceiver 106 as first wireless module may be a Bluetooth), configured to transmit data periodically(see fig.1 & para.0019, which discusses second plurality of devices 120 is configured to communicate with transceiver 106, see fig.3-4, which shows transmission of data periodically at X1, X2, X3.. ); and 
a second wireless module(see fig.1 & see para.0016, which shows and discusses first transceiver 104 as second wireless module may a WLAN), wherein the second wireless module is configured to communicate with an electronic device(see fig.1 & see para.0018, which discusses first plurality of devices 110 is configured to communicate with the first transceiver 104, thus devices as electronic devices  including one device), the second wireless module and the first wireless module(see fig.1, which shows 106 and 104) perform data transmission/reception based on a time-division multiplexing method(see fig.3-4, see para.0026, which discusses identify times at which traffic of second transceiver 106 is expected and not expected, such as when there is Bluetooth traffic, and when there is no Bluetooth traffic and identify when transmission is possible by first transceiver 104, such as when second transceiver is not transmitting. Accordingly, the generated TWT schedule may identify times at which the transmission medium is available for first transceiver 104, as identified based on the transmission parameter of second transceiver 106, thus it is time division multiplex since there are times for BT transmission and times for WLAN transmission);
wherein the second wireless module(see fig.1 & see para.0016, which shows and discusses first transceiver 104 may a WLAN), determines a wake interval and a doze interval based on traffic characteristics of the first wireless module (see para.0028, which discusses operation of first transceiver 104 as second wireless module as well as downstream devices in communication with first transceiver 104 are configured to implement wake times as wake interval and sleep times as doze interval that are determined based on the estimated Bluetooth traffic activity of second transceiver 106 as first wireless module).
Regarding claim 2, Kencharla’418 discloses wherein the first wireless module is a Bluetooth module (see fig.1 & see para.0016, which shows and discusses second transceiver 106 may be a Bluetooth), and the second wireless module is a Wi-Fi module (see fig.1 & see para.0016, which shows and discusses first transceiver 104 may a WLAN).
Regarding claim 3, Kencharla’418 discloses wherein the second wireless module determines parameters of a target wake time (TWT) mechanism(see fig.1, which shows first transceiver 104 as second wireless module includes processing 108, see para.0024, which discusses processing device 108 is configured to generate a target wake time (TWT) schedule based on a transmission parameter of a second transceiver 106 as first wireless module may be a Bluetooth, see para.0027, see para.0046), the parameters comprises the wake interval and the doze interval (see para.0027, which discusses the times of wake times and sleep times may be inferred based on transmission characteristics or parameters of second transceiver 106, such as a timing and duty cycle of the transmission protocol that may be determined based on the protocol itself, thus parameters including wake times as wake interval(s) and sleep times as doze interval(s), see para.0046), and the second wireless module sends a TWT request comprising the parameters to the electronic device for TWT negotiation(see para.0026, which discusses processing 108 of 104 is configured to query as request second transceiver 106 and generate a TWT schedule based on result of such a query.. the generated TWT schedule may identify times at which the transmission medium is available for first transceiver 104, as identified based on the transmission parameter of second transceiver 106, and the TWT schedule may include wake times and sleep times for downstream devices that are determined based on such identified times, see also abs, thus TWT Query/request with parameter(s) related to wake times and sleep times for downstream devices, see para.0034, which discusses a downstream client device may implement the transmitted TWT schedule to synchronize its wake and sleep times to the generated schedule, thus negotiation since it synchronizes its wake and sleep times to the generated schedule, see also para.0042, fig.3-4).
Regarding claim 4, Kencharla’418 discloses wherein the second wireless module and the first wireless module transmit data alternately(see fig.3-4, see para.0026, which discusses identify times at which traffic of second transceiver 106 is expected and not expected, such as when there is Bluetooth traffic, and when there is no Bluetooth traffic and identify when transmission is possible by first transceiver 104, such as when second transceiver is not transmitting. Accordingly, the generated TWT schedule may identify times at which the transmission medium is available for first transceiver 104, as identified based on the transmission parameter of second transceiver 106), and before the first wireless module starts to transmit the data(see fig.3-4), the first wireless module does not broadcast any protection frame to notify the electronic device that the data transmission is not allowed(see fig.6 with related text, 618 and 614, see para.0042, which discusses the transmission and implementation of the TWT schedule enables the implementation of coexistence of the collocated transceivers utilizing the single beacon frame as opposed to a CTS-to-Self frame or management frame with every transmission, thus CTS-to self is not broadcast to notify the data transmission is not allowed when implementing TWT schedule, see also para.0049, 0011) .
Regarding claim 5, Kencharla’418 discloses wherein the first wireless module aligns its timing with timing of the second wireless module(see para.0046-0047, which discusses TWT schedule may be aligned with a period of the second transceiver utilizing a Bluetooth protocol, see fig.1, which shows first transceiver 104 as second wireless module includes processing 108, see para.0024, which discusses processing device 108 is configured to generate a target wake time (TWT) schedule based on a transmission parameter of a second transceiver 106 as first wireless module may be a Bluetooth).
Regarding claim 7, Kencharla’418 discloses wherein the second wireless module performs a time synchronization to align timing of the electronic device(see para.0047, which discusses TWT schedule may be aligned with a period of the transmission protocol of the second transceiver. For example, it may be determined if the TWT schedule may be aligned with a period of the second transceiver utilizing a Bluetooth protocol, see para.0042, the wireless devices may receive the TWT schedule, and synchronize their wake and sleep operations based on the expected activity of second transceiver 106), and the timing of the first wireless module is adjusted according to a difference between the timings between the second wireless module and the electronic device(see para.0048, which discuses the TWT schedule may be adjusted and implemented based on requests issued by the second transceiver. For example, the TWT schedule may be moved or adjusted based on requests issued by the second transceiver, which may be Bluetooth requests. In this way, adjustments may be made to the implementation of the TWT schedule to align the TWT schedule with such Bluetooth requests, see also para.0012, 0026, para.0042 and fig.3-4,  thus the TWT schedule may be moved or adjusted is indicative of difference between the timings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kencharla et al (US 2019/0174418) and in view of Vig et al (US 2017/0347373).

Regarding claim 8, Kencharla’418 discloses a wireless communication method of a wireless device, comprising: 
activating a first wireless module and a second wireless module within the wireless device (see fig.1, which shows activating first wireless module 106 and a second wireless module 104 within the wireless device 102) ; 
activating a protection mechanism(see para.0011, see para.0048, which discusses use of CTS-to-SELF frame or management frames to implement such coexistence, and such frames may be included with every transmission, activating protection using CTS-to-SELF frame or management frames), wherein the second wireless module and the first wireless module (see fig.1, 106 and 104) perform data transmission/reception based on a time-division multiplexing method see fig.3-4, see para.0026, which discusses identify times at which traffic of second transceiver 106 is expected and not expected, such as when there is Bluetooth traffic, and when there is no Bluetooth traffic and identify when transmission is possible by first transceiver 104, such as when second transceiver is not transmitting. Accordingly, the generated TWT schedule may identify times at which the transmission medium is available for first transceiver 104, as identified based on the transmission parameter of second transceiver 106, thus it is time division multiplex since there are times for BT transmission and times for WLAN transmission); 
determining a wake interval and a doze interval for the second wireless module based on traffic characteristics of the first wireless module(see para.0028, which discusses operation of first transceiver 104 as second wireless module as well as downstream devices in communication with first transceiver 104 are configured to implement wake times as wake interval and sleep times as doze interval that are determined based on the estimated Bluetooth traffic activity of second transceiver 106 as first wireless module).; and
controlling the second wireless module to communicate with the electronic device(see fig.1 & see para.0018, which discusses first plurality of devices 110 is configured to communicate with the first transceiver 104, thus devices as electronic devices  including one device) by using the wake interval and the doze interval(see fig.3-4, which show using wake interval and the doze interval, see para.0026, TWT schedule may include wake time as wake interval and sleep times as doze interval for downstream devices that are determined based on such identified times, see para.0034).
As discussed above, although Kencharla’418 discloses transmitting of CTS-to-Self (see para.0011 & see para.0049), Kencharla’418 does not explicitly show the use of “the protection mechanism controls the second wireless module to broadcast a protection frame to notify an electronic device to stop transmitting data before the first wireless module starts to transmit data” as required by present claimed invention.  However, including “the protection mechanism controls the second wireless module to broadcast a protection frame to notify an electronic device to stop transmitting data before the first wireless module starts to transmit data” would have been obvious to one having ordinary skill in the art as evidenced by Vig’373.
In particular, in the same field of endeavor, Vig’373 teaches the use of the protection mechanism controls the second wireless module to broadcast a protection frame to notify an electronic device to stop transmitting data before the first wireless module starts to transmit data(see para.0007, 0030, which discusses when receiving the medium request, the WiFi module stops the WiFi communications and then sends out a CTS-2-SELF packet to clear the WiFi channel for upcoming BT communications (i.e., to reserve the channel for BT communications), wherein the CTS-2-SELF packet includes a NAV duration set to the requested time slice plus a buffering time (step S620). When receiving the CTS-2-SELF packet, the WiFi AP in the established WLAN stops transmitting downlink data to the wireless communication system, see fig.4, 410 and 420).
In view of the above, having the system of Kencharla’418 and then given the well-established teaching of Vig’373, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kencharla’418 to include “the protection mechanism controls the second wireless module to broadcast a protection frame to notify an electronic device to stop transmitting data before the first wireless module starts to transmit data” as taught by Vig’373, since Vig’373 stated in para.0009+ that such a modification would provide a system that proposes to extend the NAV duration by adding a buffering time to the period of time initially requested for BT communications, so as to allow the successive CTS-2-SELF packet to be sent out in time.
Regarding claim 9, Kencharla’418 discloses wherein the first wireless module is a Bluetooth module (see fig.1 & see para.0016, which shows and discusses second transceiver 106 may be a Bluetooth), and the second wireless module is a Wi-Fi module (see fig.1 & see para.0016, which shows and discusses first transceiver 104 may a WLAN).
Regarding claim 10, Kencharla’418 discloses wherein the second wireless module determines parameters of a target wake time (TWT) mechanism(see fig.1, which shows first transceiver 104 as second wireless module includes processing 108, see para.0024, which discusses processing device 108 is configured to generate a target wake time (TWT) schedule based on a transmission parameter of a second transceiver 106 as first wireless module may be a Bluetooth, see para.0027, see para.0046), the parameters comprises the wake interval and the doze interval (see para.0027, which discusses the times of wake times and sleep times may be inferred based on transmission characteristics or parameters of second transceiver 106, such as a timing and duty cycle of the transmission protocol that may be determined based on the protocol itself, thus parameters including wake times as wake interval(s) and sleep times as doze interval(s), see para.0046), and the second wireless module sends a TWT request comprising the parameters to the electronic device for TWT negotiation(see para.0026, which discusses processing 108 of 104 is configured to query as request second transceiver 106 and generate a TWT schedule based on result of such a query.. the generated TWT schedule may identify times at which the transmission medium is available for first transceiver 104, as identified based on the transmission parameter of second transceiver 106, and the TWT schedule may include wake times and sleep times for downstream devices that are determined based on such identified times, see also abs, thus TWT Query/request with parameter(s) related to wake times and sleep times for downstream devices, see para.0034, which discusses a downstream client device may implement the transmitted TWT schedule to synchronize its wake and sleep times to the generated schedule, thus negotiation since it synchronizes its wake and sleep times to the generated schedule, see also para.0042, fig.3-4).
Regarding claim 11, Kencharla’418 discloses wherein the second wireless module and the first wireless module transmit data alternately(see fig.3-4), and the wireless communication method further comprises: 
after the second wireless module is controlled to communicate with the electronic device(see fig.1 & see para.0018, which discusses first plurality of devices 110 is configured to communicate with the first transceiver 104, thus devices as electronic devices  including one device)  by using the wake interval and a doze interval(see fig.3-4, which show using wake interval and the doze interval, see para.0026, TWT schedule may include wake time as wake interval and sleep times as doze interval for downstream devices that are determined based on such identified times, see para.0034), before the first wireless module starts to transmit the data(see fig.3-4, which shows before  BT start transmitting data), the protection mechanism is deactivated(see fig.3-4, no CTS-to-Self frame is transmitted between BT/WLAN transmission after receiving beacon with TWT, see fig.6, if adjustment is successful 610 and if TWT schedule is generated 618, grant access to the transmission medium based on requests 606, see para.0042, which discusses the transmission and implementation of the TWT schedule enables the implementation of coexistence of the collocated transceivers utilizing the single beacon frame as opposed to a CTS-to-Self frame or management frame with every transmission, thus since CTS-to self frame is not transmitted  when TWT schedule is successful and generated, it is disable/deactivated) , and the first wireless module does not broadcast any protection frame to notify the electronic device that the data transmission is not allowed(see fig.6 with related text, 618 and 614, see para.0042, which discusses the transmission and implementation of the TWT schedule enables the implementation of coexistence of the collocated transceivers utilizing the single beacon frame as opposed to a CTS-to-Self frame or management frame with every transmission, thus CTS-to self is not broadcast to notify the data transmission is not allowed when implementing TWT schedule, see also para.0049, if such alignment is not successful, the transceiver may switch  0011).
Regarding claim 12, Kencharla’418 discloses before the step of determining the wake interval and the doze interval for the second wireless module(see fig.3-4, which show using wake interval and the doze interval, see para.0026, TWT schedule may include wake time as wake interval and sleep times as doze interval for downstream devices that are determined based on such identified times, see para.0034, controlling the first wireless module to align its timing with timing of the second wireless module(see para.0046-0047, which discusses TWT schedule may be aligned with a period of the second transceiver utilizing a Bluetooth protocol, see fig.1, which shows first transceiver 104 as second wireless module includes processing 108, see para.0024, which discusses processing device 108 is configured to generate a target wake time (TWT) schedule based on a transmission parameter of a second transceiver 106 as first wireless module may be a Bluetooth).
Regarding claim 14, Kencharla’418 discloses wherein the second wireless module performs a time synchronization to align timing of the electronic device(see para.0047, which discusses TWT schedule may be aligned with a period of the transmission protocol of the second transceiver. For example, it may be determined if the TWT schedule may be aligned with a period of the second transceiver utilizing a Bluetooth protocol, see para.0042, the wireless devices may receive the TWT schedule, and synchronize their wake and sleep operations based on the expected activity of second transceiver 106), and the timing of the first wireless module is adjusted according to a difference between the timings between the second wireless module and the electronic device(see para.0048, which discusses the TWT schedule may be adjusted and implemented based on requests issued by the second transceiver. For example, the TWT schedule may be moved or adjusted based on requests issued by the second transceiver, which may be Bluetooth requests. In this way, adjustments may be made to the implementation of the TWT schedule to align the TWT schedule with such Bluetooth requests, see also para.0012, 0026, para.0042, thus the TWT schedule may be moved or adjusted is indicative of difference between the timings).
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474